DETAILED ACTION
This action is pursuant to the claims filed on May 17, 2022. Currently claims 1-20 are pending with claims 1-2, 11-12, and 20 amended. Below follows a complete final action on the merits of claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masuo (US Patent No.: 6,088,615) in view of Li et al (US PGPUB: 2016/0296134).  
Regarding independent claim 1, Masuo discloses a system (Figure 1-3) for performing combined inter-device multi-point bioimpedance measurements (abstract; Col. 3, Lines 32-42), the system comprising: 
a first device (10) comprising: 
a first voltage electrode (17) and a first current electrode (19) configured to touch the first zone (Figs. 1-2 display the electrodes touching the left hand; See also Col. 7, Line 31-34),
a second voltage electrode (18) electrode and a second current electrode (20) configured to touch a second zone of the body of the user (Figs. 1-2 display the electrodes touching the right hand; See also Col. 7, Line 21-22, 26-28), the second voltage electrode (18) and the second current electrode (20) being located on the outer surface and configured to be brought into contact with the second zone when the user places the second zone onto the outer surface (Figs. 1-2 display the electrodes on the outer surface touching the right hand; See also Col. 7, Line 21-22, 26-28); 
a first connector (66) electrically wired to the first voltage electrode, the first current electrode, the second voltage electrode, and the second current electrode (Fig. 1; Col. 6, Line 5-8);
a controller (28) coupled to the first connector (66), the first voltage electrode (17), the first current electrode (19), the second voltage electrode (18), and the second current electrode (20; Fig. 4; Col. 7, Lines 19-39 discusses the coupling between the controller and the voltage/current electrodes);
a second device (50) comprising: 
a third voltage electrode (55) and a third current electrode (57) configured to touch a third zone of the body of the user (Fig. 1 displays these electrodes touching the left foot; See also Col. 7, Lines 24-26); 
a fourth voltage electrode (56) and a fourth current electrode (58) configured to touch a fourth zone of the body of the user (Fig. 1 displays these electrodes touching the right foot; See also Col. 7, Lines 57-62); 
a second connector (67) electrically wired to the third voltage electrode, the third current electrode, the fourth voltage electrode, and the fourth current electrode (Fig. 1; Col. 6, Line 5-8); and
the controller (28) coupled to the second connector (67), the third voltage electrode (55), the third current electrode (57), the fourth voltage electrode (56), and the fourth current electrode (58; Fig. 4; Col. 7, Lines 19-39 discusses the coupling between the controller and the voltage/current electrodes); and 
a wire (51) configured to electrically connect the first connector and the second connector (Fig. 1; Col. 5, Line 30; Col. 6, Line 46-47); and wherein
when the first device (10) and the second device (50) are connected with the wire (51; See connection in Fig. 1): 
the controller (58) is configured to: 
receive a configuration for measuring a bioimpedance (Col. 7, Lines 17-21); 
select, based on the configuration: 
a first subset of current electrodes from a first set including the first current electrode, the second current electrode, the third current electrode, and the fourth current electrode (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot which includes selecting the second current electrode 20 from the first set); 
a second subset of voltage electrodes from a second set including the first voltage electrode, the second voltage electrode, the third voltage electrode, the fourth voltage electrode (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot which includes selecting the second voltage electrode 18 from the second set); 
provide an electrical current to electrodes of the first subset (Col. 7, Lines 26-31); 
measure voltages from the electrodes of the second subset (Col. 7, Lines 15-39; Fig. 14: ST16-17); and 
determine based on the voltages, reference bioimpedance parameters of indicative of results of leg-to-hand bioimpedance measurements (Col. 7, Lines 15-39 discussed using the measured data to determine the bioimpedance measurement of the right hand and right foot); and 
when the first device and the second device are disconnected (Col. 8, Line 59):
the first device (10) is configured to: 
perform first bioimpedance measurements independently from the second device to obtain first bioimpedance parameters indicative of results of hand-to-hand bioimpedance measurements (Col. 8, Line 59- Col. 9, Line 10 discusses measuring hand-to-hand and disconnecting the electrodes of the second device for this measurement); and 
analyze the first bioimpedance parameters and the reference bioimpedance parameters to obtain a first estimate of the total body composition of the user (Col. 9, Line 16-64 discusses the process for calculating an estimate body composition using the collected data); and 
the second device (50) is configured to: 
perform second bioimpedance measurements independently from the first device to obtain second bioimpedance parameters (Fig. 4, 7-12; Col. 9, Line 11-15 discuss measuring impedance between various parts of the body); and 
analyze the second bioimpedance parameters and the reference bioimpedance parameters to obtain a second estimate of a total body composition of the user (Col. 9-Col. 11 discuss the calculation using a first and second reference obtained from the impedance measurements to calculate the estimate of the body composition). 
Masuo does not explicitly disclose the first device being a smartband, the smartband having an inner surface and an outer surface, the inner surface being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user, the outer surface being configured to face away from the first zone when the smartband is worn on the first zone by the user; and the first voltage electrode and the first current electrode being located on the inner surface and in constant contact with the first zone when the first device is worn on the first zone by the user; and a first controller coupled to the smartband. 
However, Li discloses a smartband (Fig. 4; [0029], [0032], [0048] refers to this electronic device as a smart watch) for measuring bioimpedance ([0023], [0046]) having an inner surface (401)  and an outer surface (402), the inner surface (401) being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user (faces wrist; see Fig. 4 and [0048] “the first outer surface 401 of the smart watch is closer to the wrist of the user”), the outer surface (402) being configured to face away from the first zone when the smartband is worn on the first zone by the user (see Fig. 4 where outer surface is opposite of the inner surface and facing away from the first zone; [0048] “the second outer surface 402 is away from the wrist of the user”). Li further discloses it is known to provide an electrode (101a) on the inner surface of the device that is in constant contact with the first zone when the first device is worn on the first zone by the user (Fig. 4; [0048]). The smartband is coupled to processor ([0058]-[0059] – interpreted as first controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Masuo to incorporate the first device being a smartband, the smartband having an inner surface and an outer surface, the inner surface being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user, the outer surface being configured to face away from the first zone when the smartband is worn on the first zone by the user; and the first voltage electrode and the first current electrode being located on the inner surface and in constant contact with the first zone when the first device is worn on the first zone by the user; and a first controller coupled to the smartband of Li. This configuration provides the benefit of a more accurate detection of body impedance ([0048]-[0049]).  
Note the modification results in a first controller and a second controller. 
Regarding dependent claim 2, in view of the combination of claim 1, Masuo further discloses wherein: the first voltage electrode (17) and the first current electrode (19) are configured to touch the skin of a first hand of the user (Fig. 1; Fig 4 show 17/19 toughing the user’s left hand).; and the second voltage electrode (18) and the second current electrode (20) are configured to be touched by the skin of a second hand of the user (Fig. 1; Fig 4 show 18/20 toughing the user’s right hand).
Regarding dependent claim 3, in view of the combination of claim 1, Masuo further discloses wherein: the second device (68) is a smart scale (note a smart object is defined as something that interacts with another object or person using the device (https://www.familyhandyman.com/article/what-is-considered-a-smart-device/), thus the scale of Masuo is considered a smart scale as it measures signals using electrodes and is connected to the first device; See Fig. 1 and Col. 7, Lines 24-26, 57-62; Col. 5, Line 30; Col. 6, Line 46-47)   the third voltage electrode (55) and the third current electrode (57) configured to touch the skin of a first foot of the user (Fig. 4; Col. 5, Line 45-54); and the fourth voltage electrode (56) and the fourth current electrode (58) are configured to touch the skin of a second foot of the user (Fig. 4; Col. 5, Line 45-54). 
Regarding dependent claim 4, in view of the combination of claim 1, Masuo further discloses wherein one of: the first subset includes at least one current electrode of the first device and the second subset includes at least one voltage electrode of the second device (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot by delivering current to a first and second subset of electrodes and measuring the resulting voltage to determine the bioimpedance of the user (i.e. the first subset of electrodes including second current electrode 18 of the first device; and the second subset of electrodes include fourth voltage electrode 58 of the second device) or the first subset includes at least one voltage electrode of the first device and the second subset includes at least one current electrode of the second device. Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 5, in view of the combination of claim 1, Masuo further discloses wherein: the providing electrical current is restricted to at least one of the first current electrode and the second current electrode; and the measuring of the voltages is restricted to at least one of the third voltage electrode and fourth voltage electrode (Col. 7, Lines 15-39 discuss the current/voltage is restricted to the second current electrode 18 and the fourth voltage electrode 58). 
Regarding dependent claim 6, in view of the combination of claim 1, Masuo further discloses wherein one of: the providing electrical current is restricted to at least one of the third current electrode and the fourth current electrode; and the measuring of the voltages is restricted to at least one of the first voltage electrode and second voltage electrodes (Col. 7, Lines 15-39 discuss the current/voltage is restricted to the third current electrode 55 and the second voltage electrode 20). 
Regarding dependent claim 10, in view of the combination of claim 1, Masuo further discloses wherein: the first device is configured to store first historical data of bioimpedance measured exclusively with the first voltage electrode, the first current electrode, the second voltage electrode and the second current electrode, without connecting to the second device (Col. 12, Lines 7-9 refer to storing the measured data associated with the right hand measured on the first device in the memory); the second device is configured to store second historical data of bioimpedance measured exclusively with the third voltage electrode, the third current electrode, the fourth voltage electrode and the fourth current electrode and without connecting to the first device (Col. 12, Lines 7-9 refer to storing the measured data associated with the right foot measured on the second device in the memory); and upon being connected with the wire, the first device and the second device are configured to exchange the first historical data and the second historical data (see wired connection in Fig. 1; and Col. 12, Lines 21-24 which discuss exchanging the information stored in the memory with regards to the first and second device to calculate the average impedance).
Regarding independent claim 11, Masuo discloses a method (Fig. 4-18) for performing combined inter-device multi-point bioimpedance measurements (abstract; Col. 3, Lines 32-42), the method comprising: 
providing, a first device (10) including: 
a first voltage electrode (17) and a first current electrode (19) configured to touch a first zone of a body of a user (Figs. 1-2 display the electrodes touching the left hand; See also Col. 7, Line 31-34),
a second voltage electrode (18) electrode and a second current electrode (20) configured to touch a second zone of the body of the user (Figs. 1-2 display the electrodes touching the right hand; See also Col. 7, Line 21-22, 26-28), the second voltage electrode (18) and the second current electrode (20) being located on the outer surface and configured to be brought into contact with the second zone when the user places the second zone onto the outer surface (Figs. 1-2 display the electrodes on the outer surface touching the right hand; See also Col. 7, Line 21-22, 26-28); 
a first connector (66) electrically wired to the first voltage electrode, the first current electrode, the second voltage electrode, and the second current electrode (Fig. 1, 4; Col. 6, Line 5-8);
a controller coupled to first connector (66), the first voltage electrode (17), the first current electrode (19), the second voltage electrode (18), and the second current electrode (20; Fig. 4; Col. 7, Lines 19-39 discusses the coupling between the controller and the voltage/current electrodes);
providing a second device (50) comprising: 
a third voltage electrode (55) and a third current electrode (57) configured to touch a third zone of the body of the user (Fig. 1 displays these electrodes touching the left foot; See also Col. 7, Lines 24-26); 
a fourth voltage electrode (56) and a fourth current electrode (58) configured to touch a fourth zone of the body of the user (Fig. 1 displays these electrodes touching the right foot; See also Col. 7, Lines 57-62); 
a second connector (67) electrically wired to the third voltage electrode, the third current electrode, the fourth voltage electrode, and the fourth current electrode (Fig. 1; Col. 6, Line 5-8); and
the controller (28) coupled to the second connector (67), the third voltage electrode (55), the third current electrode (57), the fourth voltage electrode (56), and the fourth current electrode (58; Fig. 4; Col. 7, Lines 19-39 discusses the coupling between the controller and the voltage/current electrodes); and 
providing a wire (51) configured to removably electrically connect the first connector and the second connector (Fig. 1; Col. 5, Line 30; Col. 6, Line 46-47); and wherein
when the first device (10) and the second device (50) are connected with the wire (See connection in Fig. 1 and 4-18): 
receiving, by the controller (58), a configuration for measuring bioimpedance (Col. 7, Lines 17-21); 
selecting, by the first controller and based on the configuration: 
a first subset of current electrodes from a first set including the first current electrode, the second current electrode, the third current electrode, and the fourth current electrode (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot which includes selecting the second current electrode 20 from the first set); 
a second subset of voltage electrodes from a second set including the first voltage electrode, the second voltage electrode, the third voltage electrode, the fourth voltage electrode (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot which includes selecting the second voltage electrode 18 from the second set); 
providing, by the controller, an electrical current to electrodes of the first subset (Col. 7, Lines 26-31); 
measuring, by the controller, voltages from the electrodes of the second subset (Col. 7, Lines 15-39; Fig. 14: ST16-17); and 
determining, by the controller and based on the voltages, reference bioimpedance parameters of indicative of results of leg-to-hand bioimpedance measurements (Col. 7, Lines 15-39 discussed using the measured data to determine the bioimpedance measurement of the right hand and right foot); and 
when the first device and the second device are disconnected (Col. 8, Line 59):
performing, by the first device, first bioimpedance measurements independently from the second device to obtain first bioimpedance parameters indicative of results of hand-to-hand bioimpedance measurements (Col. 8, Line 59- Col. 9, Line 10 discusses measuring hand-to-hand and disconnecting the electrodes of the second device for this measurement); and 
analyzing, by the first device, the first bioimpedance parameters and the reference bioimpedance parameters to obtain a first estimate of the total body composition of the user (Col. 9, Line 16-64 discusses the process for calculating an estimate body composition using the collected data); 
performing, by the second device, second bioimpedance measurements independently from the first device to obtain second bioimpedance parameters (Fig. 4, 7-12; Col. 9, Line 11-15 discuss measuring impedance between various parts of the body); and 
analyzing, by the second device, the second bioimpedance parameters and the reference bioimpedance parameters to obtain a second estimate of a total body composition of the user (Col. 9-Col. 11 discuss the calculation using a first and second reference obtained from the impedance measurements to calculate the estimate of the body composition). 
Masuo does not explicitly disclose the first device being a smartband, the smartband having an inner surface and an outer surface, the inner surface being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user, the outer surface being configured to face away from the first zone when the smartband is worn on the first zone by the user; and the first voltage electrode and the first current electrode being located on the inner surface and in constant contact with the first zone when the first device is worn on the first zone by the user; and a first controller coupled to the smartband. 
However, Li discloses a smartband (Fig. 4; [0029], [0032], [0048] refers to this electronic device as a smart watch) for measuring bioimpedance ([0023], [0046]) having an inner surface (401)  and an outer surface (402), the inner surface (401) being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user (faces wrist; see Fig. 4 and [0048] “the first outer surface 401 of the smart watch is closer to the wrist of the user”), the outer surface (402) being configured to face away from the first zone when the smartband is worn on the first zone by the user (see Fig. 4 where outer surface is opposite of the inner surface and facing away from the first zone; [0048] “the second outer surface 402 is away from the wrist of the user”). Li further discloses it is known to provide an electrode (101a) on the inner surface of the device that is in constant contact with the first zone when the first device is worn on the first zone by the user (Fig. 4; [0048]). The smartband is coupled to processor ([0058]-[0059] – interpreted as first controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Masuo to incorporate the first device being a smartband, the smartband having an inner surface and an outer surface, the inner surface being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user, the outer surface being configured to face away from the first zone when the smartband is worn on the first zone by the user; and the first voltage electrode and the first current electrode being located on the inner surface and in constant contact with the first zone when the first device is worn on the first zone by the user; and a first controller coupled to the smartband of Li. This configuration provides the benefit of a more accurate detection of body impedance ([0048]-[0049]). 
Note the modification results in a first controller and a second controller. 
Regarding dependent claim 12, in view of the combination of claim 11, Masuo further discloses wherein: the first voltage electrode (17) and the first current electrode (19) are configured to touch the skin of a first hand of the user (Fig. 1; Fig 4 show 17/19 toughing the user’s left hand).; and the second voltage electrode (18) and the second current electrode (20) are configured to be touched by the skin of a second hand of the user (Fig. 1; Fig 4 show 18/20 toughing the user’s right hand).
Regarding dependent claim 13, in view of the combination of claim 11, Masuo further discloses wherein: the second device (68) is a smart scale (note a smart object is defined as something that interacts with another object or person using the device (https://www.familyhandyman.com/article/what-is-considered-a-smart-device/), thus the scale of Masuo is considered a smart scale as it measures signals using electrodes and is connected to the first device; See Fig. 1 and Col. 7, Lines 24-26, 57-62; Col. 5, Line 30; Col. 6, Line 46-47) , the third voltage electrode (55) and the third current electrode (57) configured to touch the skin of a first foot of the user (Fig. 4; Col. 5, Line 45-54); and the fourth voltage electrode (56) and the fourth current electrode (58) are configured to touch the skin of a second foot of the user (Fig. 4; Col. 5, Line 45-54). 
Regarding dependent claim 14, in view of the combination of claim 11, Masuo further discloses wherein one of: the first subset includes at least one current electrode of the first device and the second subset includes at least one voltage electrode of the second device (Col. 7, Lines 15-38 discuss measuring impedance between the right hand and right foot by delivering current to a first and second subset of electrodes and measuring the resulting voltage to determine the bioimpedance of the user (i.e. the first subset of electrodes including second current electrode 18 of the first device; and the second subset of electrodes include fourth voltage electrode 58 of the second device) or the first subset includes at least one voltage electrode of the first device and the second subset includes at least one current electrode of the second device. Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 15, in view of the combination of claim 11, Masuo further discloses wherein: the providing electrical current is restricted to at least one of the first current electrode and the second current electrode; and the measuring of the voltages is restricted to at least one of the third voltage electrode and fourth voltage electrodes (Col. 7, Lines 15-39 discuss the current/voltage is restricted to the second current electrode 18 and the fourth voltage electrode 58).
Regarding dependent claim 16, in view of the combination of claim 11, Masuo further discloses wherein one of: the providing electrical current is restricted to at least one of the third current electrode and the fourth current electrode; and the measuring of the voltages is restricted to at least one of the first voltage electrode and second voltage electrodes (Col. 7, Lines 15-39 discuss the current/voltage is restricted to the third current electrode 55 and the second voltage electrode 20).
Regarding dependent claim 17, in view of the combination of claim 11, Hjelt further discloses the first device (10) includes a communication unit (48); and the first controller (42) is configured to: receive, via the communication unit, the configuration from an external computational device and send, via the communication unit, the reference bioimpedance parameters to the external computing device (Col. 3, Lines 30-36 discuss the first device comprising a communication unit 48 that sends data collected via controller 42 to an external device; Claim 1).
Regarding dependent claim 19, in view of the combination of claim 11, Masuo further discloses wherein: the first device is configured to store first historical data of bioimpedance measured exclusively with the first voltage electrode, the first current electrode, the second voltage electrode and the second current electrode, without connecting to the second device (Col. 12, Lines 7-9 refer to storing the measured data associated with the right hand measured on the first device in the memory); the second device is configured to store second historical data of bioimpedance measured exclusively with the third voltage electrode, the third current electrode, the fourth voltage electrode and the fourth current electrode and without connecting to the first device (Col. 12, Lines 7-9 refer to storing the measured data associated with the right foot measured on the second device in the memory); and upon connecting with the wire, exchanging, between the first device and the second device, the first historical data and the second historical data (see wired connection in Fig. 1; and Col. 12, Lines 21-24 which discuss exchanging the information stored in the memory with regards to the first and second device to calculate the average impedance).
Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuo (US Patent No.: 6,088,615) in view of Li et al (US PGPUB: 2016/0296134), further in view of Hyde et al (US PGPUB: 2019/0043282). 
Regarding dependent claims 7-9, in view of the combination of claim 1, Masuo does not explicitly disclose the first device includes a communication unit; and the first controller is configured to: receive, via the communication unit, the configuration from an external computational device and send, via the communication unit, the reference bioimpedance parameters to the external computing device (claim 7); wherein: the first controller is configured to send raw data of the measured voltages to the external computing device; and the external computing device is configured to analyze the raw data to determine the reference bioimpedance parameters (claim 8); and wherein the communication unit is a wireless communication unit (claim 9). 
However, Hyde discloses a bioimpedance measuring device (Fig. 1: 102; [0044]) including a communication unit (Fig. 4: 404/406/408) and a controller (106). The processor receives from the communication unit (404) a configuration from an external computation device ([0048]) and sends via the communication device (408) reference bioimpedance parameters ([0038]-[0039], [0048]). The controller (106) sends the raw data measured to the external computing device ([0048] data sent via 408). Further, the communication unit is wireless ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Masuo/Li to incorporate the communication unit of Hyde. This configuration proves the benefit of improved identification and/or authorization of the user ([0155]). 
Regarding dependent claim 18, in view of the combination of claim 17, Masuo does not explicitly disclose further comprising: sending, by the first controller, raw data of the measured voltages to the external computing device; and analyzing, by the external computing device, the raw data to determine the reference bioimpedance parameters. 
However, Hyde discloses a bioimpedance measuring device (Fig. 1: 102; [0044]) including a communication unit (Fig. 4: 404/406/408) and a controller (106). The controller (106) sends the raw data measured to the external computing device ([0048] data sent via 408 to analyze and determine reference bioimpedance ([0038]-[0039], [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Masuo/Li to incorporate the communication unit of Hyde. This configuration proves the benefit of improved identification and/or authorization of the user ([0155]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masuo (US Patent No.: 6,088,615) in view of Li et al (US PGPUB: 2016/0296134), further in view of Chen et al (US PGPUB: 2017/0071478).
Regarding independent claim 20, Masuo discloses a system (Figure 1-4) for performing combined inter-device multi-point bioimpedance measurements (abstract; Col. 3, Lines 32-42), the system comprising: 
a first device (10) comprising: 
a first voltage electrode (17) and a first current electrode (19) configured to touch the first zone (Figs. 1-2 display the electrodes touching the left hand; See also Col. 7, Line 31-34),
a second voltage electrode (18) electrode and a second current electrode (20) configured to touch a second zone of the body of the user (Figs. 1-2 display the electrodes touching the right hand; See also Col. 7, Line 21-22, 26-28), the second voltage electrode (18) and the second current electrode (20) being located on the outer surface and configured to be brought into contact with the second zone when the user places the second zone onto the outer surface (Figs. 1-2 display the electrodes on the outer surface touching the right hand; See also Col. 7, Line 21-22, 26-28); 
a first connector (66) electrically wired to the first voltage electrode, the first current electrode, the second voltage electrode, and the second current electrode (Fig. 1; Col. 6, Line 5-8);
a controller coupled to the first connector (66), the first voltage electrode (17), the first current electrode (19), the second voltage electrode (18), and the second current electrode (20; Fig. 4; Col. 7, Lines 19-39 discusses the coupling between the controller and the voltage/current electrodes);
a second device (50) comprising: 
a third voltage electrode (55) and a third current electrode (57) configured to touch a third zone of the body of the user (Fig. 1 displays these electrodes touching the left foot; See also Col. 7, Lines 24-26); 
a fourth voltage electrode (56) and a fourth current electrode (58) configured to touch a fourth zone of the body of the user (Fig. 1 displays these electrodes touching the right foot; See also Col. 7, Lines 57-62); 
a second connector (67) electrically wired to the third voltage electrode, the third current electrode, the fourth voltage electrode, and the fourth current electrode (Fig. 1; Col. 6, Line 5-8); and
the controller (28) coupled to the second connector (67), the third voltage electrode (55), the third current electrode (57), the fourth voltage electrode (56), and the fourth current electrode (58; Fig. 4; Col. 7, Lines 19-39 discusses the coupling between the controller and the voltage/current electrodes); and 
a wire (51) configured to removably electrically connect the first connector and the second connector (Fig. 1; Col. 5, Line 30; Col. 6, Line 46-47); and wherein
when the first device (10) and the second device (50) are connected with the wire (51; See connection in Fig. 1): 
the controller (58) is configured to: 
receive a configuration for measuring a bioimpedance (Col. 7, Lines 17-21); 
select, based on the configuration: 
a first subset of current electrodes from a first set including the first current electrode, the second current electrode, the third current electrode, and the fourth current electrode (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot which includes selecting the second current electrode 20 from the first set); 
a second subset of voltage electrodes from a second set including the first voltage electrode, the second voltage electrode, the third voltage electrode, the fourth voltage electrode (Col. 7, Lines 15-39 discuss measuring impedance between the right hand and right foot which includes selecting the second voltage electrode 18 from the second set); 
provide an electrical current to electrodes of the first subset (Col. 7, Lines 26-31); 
measure voltages from the electrodes of the second subset (Col. 7, Lines 15-39; Fig. 14: ST16-17); and 
determine based on the voltages, reference bioimpedance parameters of indicative of results of leg-to-hand bioimpedance measurements (Col. 7, Lines 15-39 discussed using the measured data to determine the bioimpedance measurement of the right hand and right foot); and 
when the first device and the second device are disconnected (Col. 8, Line 59):
the first device (10) is configured to: 
perform first bioimpedance measurements independently from the second device to obtain first bioimpedance parameters indicative of results of hand-to-hand bioimpedance measurements (Col. 8, Line 59- Col. 9, Line 10 discusses measuring hand-to-hand and disconnecting the electrodes of the second device for this measurement); and 
analyze the first bioimpedance parameters and the reference bioimpedance parameters to obtain a first estimate of the total body composition of the user (Col. 9, Line 16-64 discusses the process for calculating an estimate body composition using the collected data); and 
the second device (50) is configured to: 
perform second bioimpedance measurements independently from the first device to obtain second bioimpedance parameters (Fig. 4, 7-12; Col. 9, Line 11-15 discuss measuring impedance between various parts of the body); and 
analyze the second bioimpedance parameters and the reference bioimpedance parameters to obtain a second estimate of a total body composition of the user (Col. 9-Col. 11 discuss the calculation using a first and second reference obtained from the impedance measurements to calculate the estimate of the body composition). 
Masuo does not explicitly disclose the first device being a smartband, the smartband having an inner surface and an outer surface, the inner surface being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user, the outer surface being configured to face away from the first zone when the smartband is worn on the first zone by the user; and the first voltage electrode and the first current electrode being located on the inner surface and in constant contact with the first zone when the first device is worn on the first zone by the user; and a first controller coupled to the smartband. 
However, Li discloses a smartband (Fig. 4; [0029], [0032], [0048] refers to this electronic device as a smart watch) for measuring bioimpedance ([0023], [0046]) having an inner surface (401)  and an outer surface (402), the inner surface (401) being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user (faces wrist; see Fig. 4 and [0048] “the first outer surface 401 of the smart watch is closer to the wrist of the user”), the outer surface (402) being configured to face away from the first zone when the smartband is worn on the first zone by the user (see Fig. 4 where outer surface is opposite of the inner surface and facing away from the first zone; [0048] “the second outer surface 402 is away from the wrist of the user”). Li further discloses it is known to provide an electrode (101a) on the inner surface of the device that is in constant contact with the first zone when the first device is worn on the first zone by the user (Fig. 4; [0048]). The smartband is coupled to processor ([0058]-[0059] – interpreted as first controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Masuo to incorporate the first device being a smartband, the smartband having an inner surface and an outer surface, the inner surface being configured to face a first zone of a body of a user when the smartband is worn on the first zone by the user, the outer surface being configured to face away from the first zone when the smartband is worn on the first zone by the user; and the first voltage electrode and the first current electrode being located on the inner surface and in constant contact with the first zone when the first device is worn on the first zone by the user; and a first controller coupled to the smartband of Li. This configuration provides the benefit of a more accurate detection of body impedance ([0048]-[0049]).  
Note the modification results in a first controller and a second controller. 
Further, while the combination discloses a first and second device, the combination fails to disclose an external computing device communicatively connected to the first device and the second device; and sending and receiving the reference bioimpedance parameters to the external computing device. 
However, Chen discloses a similar bioimpedance monitoring device (Fig. 1, abstract) comprising a first device (106) and a second device (108) communicatively coupled to an external computing device (Fig. 1: 118, 120; [0024]) for sending and receiving measured parameters ([0024], [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Masuo/Li to incorporate the external computing device of Chen. This configuration provides the benefit processing and displaying information associated with the collected biometric data ([0024]).  
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered. Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794